Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Branscum (US 3343568) further in view of Healey (US 6082591), Hill (EP 1559529) and Matthews (US D307553).
Claim 1:  Branscum discloses a polyethylene bottle 60 (synthetic resin container) with a transparent stripe 62 (window) comprising a circumferential wall including a longitudinal strip-shaped portion that is made of a transparent resin and that is formed in a longitudinal strip shape in a circumferentially predetermined position in the circumferential wall over a predetermined height range, the longitudinal strip-shaped portion serving as the transparent stripe 62 (window), wherein the bottle 60 (synthetic resin container) includes a mouth tubular portion, a shoulder portion having a tapered tubular shape, a trunk portion having a cylindrical shape and a lower end portion, and a bottom portion, wherein, in the trunk portion, the longitudinal strip-shaped portion has a constant-width portion that is connected to the shoulder portion, and wherein the longitudinal strip-shaped portion is connected to the bottom portion (see annotated fig. 6 below, C. 4 L. 18-39, and C. 3 L. 57-60). 
Branscum does not disclose that in the trunk portion the longitudinal strip-shaped portion has a width-increasing portion that is connected to the bottom portion, wherein a width of the width-increasing portion is increased downward in the lower end portion of the trunk portion, wherein in the bottom portion a width of the longitudinal strip-shaped portion decreases toward a center of the synthetic resin container, in the bottom portion the longitudinal strip-shaped portion tapering continuously at a constant rate along its entire length, or the wherein in the bottom portion the longitudinal strip-shaped portion extends in a first direction from a peripheral edge of the bottom portion to the center of the synthetic resin container and further extends in the first direction beyond the center of the synthetic resin container.
Healey teaches a graduated sight glass container 10 having a base side 36 and a second side 32, wherein a first graduated scale 30 extends along the second side 32 and a second graduated scale 34 extends in a first direction from a peripheral edge of the base side 36 to the center of the container 10 and further extends in the first direction beyond the center of the container 10 and to an opposite peripheral edge of the base side 36, wherein the first and second graduated scales 30 & 34 are made of a translucent material allowing the user to view the contents of the container 10 (see fig. 3).
It would have been obvious to one or ordinary skill in the art before the invention was made to have modified the longitudinal strip-shaped portion the polyethylene bottle 60 (synthetic resin container) such that the longitudinal strip-shaped portion extended in a first direction form a peripheral edge of the bottom portion with to the center of the polyethylene bottle 60 (synthetic resin container) and further extends in the first direction beyond the center of the polyethylene bottle 60 (synthetic resin container) and to an opposite peripheral edge of the bottom portion, as taught by Healey, in order to view the interior and content levels when the polyethylene bottle 60 (synthetic resin container) is on its side.
Hill teaches a bottle having a first molten plastic material 4 and a second material 22 which is different from the first material 4 and which can be untinted, wherein the second material 22 includes a width-increasing portion connected to a bottom portion of the bottle and whose width is increased downward in a lower end portion of the bottle (see P. 0033 and fig. 10).
It would have been obvious to one or ordinary skill in the art before the invention was made to have modified the longitudinal strip-shaped portion to have a width-increasing portion connected to the bottom portion and whose width is increased downward in the lower end portion of the trunk portion, as taught by Hill, in order to provide a greater viewing angle to better see contents at the bottom of the bottle 60 (container), in particular sediment.
Matthews teaches a container having a top portion, a bottom portion, and a longitudinal strip-shaped portion, wherein a width of the longitudinal strip-shaped portion in each of the top and bottom portions decreases towards a center of the container, wherein the portion of the longitudinal strip-shaped portion located in the bottom portion tapers continuously at a constant rate along that portions entire length, and the portion of the longitudinal strip-shaped portion located in the top portion tapers continuously at a constant rate along that portions entire length (see fig. 2, 3, and 5).
It would have been an obvious matter of design choice to have made the width of the portion of the longitudinal strip-shaped portion located in the bottom portion decrease toward a center of the polyethylene bottle 60 (synthetic resin container) and taper continuously at a constant rate along that portions entire length as taught by Matthews, since applicant has not disclosed that the width of the portion decreasing toward a center or tapering continuously at a constant rate along its entire length located in the bottom portion solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a tapered or untapered longitudinal strip-shaped portion.
Examiner notes that no criticality has been established for the varying claimed widths of the longitudinal strip-shaped portion, in particular the width of the portion of the longitudinal strip-shaped portion located in the bottom portion tapering continuously at a constant rate along that portions entire length, the constant-width portion connected to the shoulder portion, or the width-increasing portion connected to the bottom portion and increasing downward in a lower end portion of the trunk portion.  Examiner notes that no criticality has been established for the extent that the portion of the longitudinal strip-shaped portion extends in the bottom portion of the container.
 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  

    PNG
    media_image1.png
    308
    320
    media_image1.png
    Greyscale

Claim 13:  The combination discloses the circumferential wall having a single-layer structure as viewed in a radial direction (see fig. 5).

Response to Arguments
The 35 U.S.C. § 112 rejections in paragraphs 3-8 of office action dated 21 March 2022 are withdrawn in light of the amended claims filed 20 July 2022.
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s argument that criticality of the strip-shaped portion extending beyond the center of the synthetic resin container can be appreciated from a careful review of the specification, for example from paragraphs 0010-0033 it can be appreciated that a biaxially stretch blow molded container formed with such a structure could not be achieved conventionally, the Examiner replies that no evidence of any criticality of the width of the portion of the longitudinal strip-shaped portion located in the bottom portion tapering continuously at a constant rate along that portions entire length, the constant-width portion connected to the shoulder portion or the extent that the longitudinal strip-shaped portion extends in the bottom portion has been provided.  Examiner agrees with the applicant that the structure of the container is what is being claimed.  The recitation that the container is produced by biaxially stretch blow molding is a product-by-process limitation and does not establish any criticality for these features.
In response to applicant’s argument against “design choice” that there must be an articulated rational supporting the rejection as explained in MPEP 2144.05 II. B, the Examiner responds that this portion of the MPEP is directed to obviousness of similar and overlapping ranges, amounts, and proportions and is not directed to design choice.
In response to applicant’s argument that MPEP 2144.05 II. B. makes it clear that there must be an articulated rationale supporting the rejection, the Examiner responds that MPEP 2143 I.(E)  explicitly states that obvious to try is an example of rationale that may support a conclusion of obviousness.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736